Respondent was admitted to the bar January 19, 1920. On several prior occasions charges were made against him to this court, but there has been no final disposition with reference thereto. The present charges are: (1) Endeavoring to persuade the complainant against *960him from appearing before the Bar Association; (2) receiving a substantial retainer from a client to obtain a divorce for him and then commencing an action for divorce against the client’s wife by the service of a summons upon her and having his client sign a complaint, without having received and without knowing any facts upon which to base such an action. The learned official referee, after a very patient hearing, has found respondent guilty of the second charge and recommends discipline by censure or suspension. The official referee reports that the first charge should be dismissed. The court confirms the report of the oficial referee, except as to the suggestion of censure. This misconduct of respondent was serious and requires a suspension from the practice of the law, which the court fixes at the period of two years. Respondent suspended from the practice of the law for a period of two years. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ.